Citation Nr: 1441609	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  12-04 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial, compensable evaluation for bilateral haring loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, J.C.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran was afforded a Board hearing, held by the undersigned, in October 2012.  A copy of the hearing transcript has been associated with the hearing.  

The issue on appeal was remanded for further development in January 2014.  That development having been completed, the issue is ready for disposition at this time.

FINDING OF FACT

Audiological evaluations reflect that the Veteran's service-connected bilateral hearing loss has been manifested by, at worst, Level III hearing impairment in the right ear, and Level III hearing impairment left ear.

CONCLUSION OF LAW

The criteria for an initial, compensable evaluation in for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran claims that his currently-service-connected hearing loss is more severe than indicated by his non-compensable evaluation.  To that end, the Board notes that disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  

The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2013).

The Rating Schedule provides a table for rating purposes to determine a Roman numeral designation (I through XI) for hearing impairment, established by a State-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz (divided by four).  See 38 C.F.R. Part 4; see also 38 C.F.R. § 4.85, Table VI (2012).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The horizontal row represents the ear having the poorer hearing, and the vertical column represents the ear having the better hearing.  See Id.  

The Board notes that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

A review of the evidence of record reveals that the Veteran was first afforded a VA audiological examination for compensation purposes in May 2009.  Following an audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
45
45
50
LEFT

35
45
50
60

The puretone threshold average was 43 in the Veteran's right ear, and 48 in the left.  His speech discrimination score was 76 percent in the right ear and 80 percent in the left.  Under the applicable schedular criteria, the findings above represent Level III hearing impairment in the right ear, and Level III in the left, under Table VI.  The examiner further noted that the effect on the Veteran's usual occupation was difficulty hearing normal conversational speech, as well as normal speech with background noise.  See Martinak.

Following the January 2014 Board remand, the Veteran was afforded an additional VA audiological evaluation in March 2014.  Puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
40
50
50
LEFT

25
25
25
35

The puretone threshold average was 41 in the Veteran's right ear, and 28 in the left.  His speech discrimination score was 96 percent in the right ear and 94 percent in the left.  Under the applicable schedular criteria, the findings above represent Level I hearing impairment in the right ear, and Level I in the left, under Table VI.  The examiner further noted that the Veteran's hearing difficulty had no impact on his ability to work.  See Martinak.

When combined on Table VII, the Level III designation in the right ear, coupled with the Level III designation of the left ear, results in a non-compensable rating based on the results of the VA examinations of record.  The mechanical application of the rating criteria, therefore, does not warrant a higher rating of 10 percent for bilateral hearing loss at this time.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board has also reviewed the Veteran's VA outpatient treatment records that show treatment for hearing loss.  Unlike the VA examination report, these additional reports did not include audiograms or the comprehensive information necessary to evaluate the Veteran's disability in the context of the rating criteria.  Thus, the records do not contain sufficient evidence by which to assign a compensable rating.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected disability.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing hearing difficulty.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, and has in this case, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and the types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

The fact that the Veteran has bilateral hearing loss is not in dispute.  The only question is the level of disability.  Here, the Board has determined that the findings and opinions provided by the VA examiners of record should be afforded the greater probative weight in making this finding.  See Guerrieri.  

The Board has further considered whether the Veteran's bilateral hearing loss claim warrants referral for consideration of an extraschedular rating per 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.   First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

After comparing the manifestations and reported impairment of function due to the Veteran's hearing loss, the Board finds that symptoms (and functional impairment) for this disability are more than encompassed by the currently-assigned schedular rating.  In fact, though a higher evaluation is available, the manifestations of this disability simply do not meet the criteria to assign a higher rating.  As such, the schedular criteria are not inadequate for his claim, and referral for consideration of extraschedular rating is not necessary.  See Thun.  Importantly, the Board further notes that entitlement to total disability based upon individual employability (TDIU) has not been raised by the evidence of record, and that the Veteran has not claimed, nor does the record so indicate, the intent to pursue such a claim at this time.  Importantly, the 2014 VA examiner determined that the Veteran's hearing loss did not affect his ability to work. 

In light of the foregoing, the Board finds that a compensable evaluation is not warranted for bilateral hearing loss, as manifestations of this disability were not shown to meet the criteria for a higher rating under the applicable Diagnostic Code.  As such, the preponderance of the evidence is against the Veteran's claim and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim for an increased evaluation for bilateral hearing loss must therefore be denied.  




Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in March 2009 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  As such, the VCAA duty to notify was satisfied.  

The Board also notes that, when service connection has been granted for a disability and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a)  notice no longer required.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private medical records.  The Veteran also submitted statements in support of his claims.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The Veteran was most recently afforded a VA medical examination in March 2014.  The examiner, a medical professional, reviewed the Veteran's records, obtained an accurate history, listened to the Veteran's assertions, and performed appropriate tests in accordance with the rating criteria for the claim on appeal.  The examiner provided the Board with sufficient information to rate his disability.  Importantly, there is no evidence to indicate that the Veteran's symptoms have worsened since this examination, or that the examination conducted was in any way inadequate.  Therefore, the Board finds that the examination of record is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143.   

ORDER

Entitlement to an initial, compensable evaluation for bilateral haring loss is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


